DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-26, filed 12/02/2020, are currently pending and are under consideration. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
The following claims are objected to because of the following informalities:  
Examiner suggests using lower case for letters when appropriate for claims 1, 8, 10, 12, 17, and 25. For example, in claim 1, “At”, “Replaceable”, and “Monitoring” should be “at”, “replaceable”, and “monitoring”.
Examiner suggests extra spacing be removed, such as in claims 1, 5, 8, 16, 18, 19, 25, and 26. For example, in claim 1, line 7, “module ;” and lines 8-9, “module , for aggregating raw measurement data ,” should be “module;” and “module, for aggregating raw measurement data,”.
Examiner suggests replacing all abbreviations with their full description for the abbreviations mentioned in claims 1, 17, 21, 22, and 26. For example, AI should read artificial intelligence.
Claim 1, line 3, “design to be” should be “designed to be”.
Claim 7:
Line 1, “comprising calibration module” should read “comprising a calibration module”.
Line 2, “for alerting user of adjusting position” sounds awkward.
Claim 8:
Line 3, “to adjust…hight” should read “an adjustment…height”.
Line 5, “behind ear” should read “behind an ear”.
Claim 9, line 2, “backward of forward” should read “backward or forward”.
Claim 9 recites the limitation “notifying the user if the temple tip needs to be adjusted”. Examiner suggests changing “if” to “when”. 
Claim 10: 
Line 1, “elastic temple” should read “elastic temple tip”.
Line 4, “users skin” should read “user’s skin”.
Claim 11, line 2, “include dosing” should read “include a dosing”.
Claim 12, line 2, “GEO location” should read “geolocation”.
Claim 15, line 2, “module, configured” should read “module, and is configured”.
Claim 15 includes a limitation in parentheses at the end of the claim. This limitation will be understood to be a part of the claim, so the claim reads, “The health monitoring system of claim 1 wherein the patch is not part of the eye glasses frame having wireless communication module, and is configured to be attached to different parts of the body, and is configured to submit a substance dosage calculated by the system to be suitable for the treatment of the user in real time.”
Claim 18:
Line 2, “using” should be “uses”.
Line 3, “at least one : smart watch, in-ear device” should be “at least one of: a smart watch or an in-ear device”.
Claim 19, line 2, “design to be” should read “designed to be”.
Claim 20, line 1, “including energy” should read “including an energy”.
Claim 21, the phrase “(need to describe what exactly it does)” at the end of the claim needs to be removed. 
Claim 22, line 2, “include a deep learning algorithm configured to for” should read “includes a deep learning algorithm configured for”.
Claim 24, line 2, “enabling to keep” sounds awkward.
Claim 26, line 2, “mesared…at least on” should read “measured…at least one”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13-15, 21, 22, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the designated area of measurement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the patch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the patch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the abbreviation “GRP”. It is unclear what GRP, and no explanation has been provided in the specification.
Claim 22 recites the limitation "the AI learning algorithm" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same AI model introduced in independent claim 1.
Claims 25 and 26 recite “the method of step 1”. However, claim 1 is a system claim. Further, claim 26 recites “to identify patient cardiologic activity, cardiovascular disorder, based client profile and sensor data from the mobile application.” It is unclear what this limitation means. 
Claim 25 recites the limitation "the patch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “checking if blood measured parameters exceeds predefined values, sending an alert to the user.” This raises the question of what is done if the blood measured parameters do no exceed the predefined value. Examiner suggests using “when” instead of “if”.
Claim 14 rejected based on its dependency on claim 13. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for monitoring a health condition of a user. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 recited a system for monitoring a health condition of a user comprising multiple sensors, a computer, memory, an energy source, a communication module, an AI model for predicting health condition, and alerting the users of the prediction. The limitation of monitoring a health condition of a user, as drafted in claims 1-26, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (e.g. the sensors, processor, memory, and AI model). The step of aggregating raw data is considered to be a data gathering step, the step of using a health oriented AI model to predict health conditions is considered to be data analysis steps, and the step of alerting the user is considered to be a data outputting step. For example, a user could measure physiological data of a patient using multiple sensors, generate a prediction of potential health conditions, and alert the patient of the prediction. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of an optic sensor, an acceleration sensor, a BCG sensor, a computer, memory, an energy source, a communication module, and an AI model are recited at a high level of generality (i.e., as generic sensors performing the step of data collection and generic computer components performing the step of data analysis) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, these elements are known in the art, as explained in the prior art rejections below.
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an optic sensor, an acceleration sensor, a BCG sensor, a computer, memory, an energy source, a communication module, and an AI model amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12, and 16-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli at el. (US Patent Application Publication 2020/0085311 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Tzvieli, and further in view of Howell et al. (US Patent Application Publication 2020/0218094 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Howell.
Regarding claim 1, Tzvieli discloses a health monitoring system for alerting health condition of a user, said system comprised of: 
- At least on elastic or semi elastic temple tip , design to be connected to a one end or part of a frame of existing eye glasses (e.g. Par. [0124]; Fig. 1b: temple tip connected to end of eye glasses), said temple tip including at least one optic sensor, acceleration sensor or ballistocardiograph (BCG) sensor, CPU, memory, energy source and a communication module (e.g. Par. [0124]: PPG devices used; Fig. 1b: PPG sensor 811a and b; Par. [0261]: accelerometer for measuring acceleration; Par. [0107]: the glasses include a computer, memory, communication interface, and power supply); 
- Monitoring application implemented on at least one computerized module, for aggregating raw measurement data (e.g. Pars. [0172]-[0173]: model used by the computer contains the combined data of different conditions), analyzing raw data using health oriented Al model for prediction of health conditions (e.g. Par. [0175]: machine learning is used to determine TIA (transient ischemic attack)) and providing alerts to the user and/or entity based on said prediction (e.g. Par. [0228]: user is notified if the threshold is reached).
However, Tzvieli fails to disclose wherein the temple tip is replaceable. Howell, in a similar field of endeavor, discloses eyewear with electrical components. Howell discloses the temple tip being replaceable (e.g. Par. [0174]: the temple tips can be replaceable, “In one embodiment, the temple arrangements 110 can be considered separate parts that can be attached to respective temples 108”) in order to provide electrical capabilities to glasses that already exists without impact to other parts of the frame (e.g. Par. [0175]: “electrical capabilities can be provided to the glasses 100 without burdensome impact to the design of other parts of the frames”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli to include the temple tip being replaceable as taught by Howell in order to provide the predictable results of providing electrical capabilities to glasses that already exists without impact to other parts of the frame. 
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 2, Tzvieli further discloses wherein said optical sensor is a light reflecting sensor or a photodiode sensor or an ambient light sensor (e.g. Par. [0124]: a PPG device is used).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 3, Tzvieli further discloses wherein said elastic or semi elastic temple tip further comprises of at least one additional sensor from the list of: temperature sensors, humidity sensor (e.g. Par. [0099]: temperature and humidity sensors are used for environment measurements), vibration sensor, audio sensor (e.g. Par. [0242]: microphone is used), wherein the Al model is training on integration of optical sensor data and the additional sensor data (e.g. Par. [0101]: PPG signal, temperature, and/or audio signal used to train the machine learning model to result in a personalized model).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 4, Tzvieli further discloses wherein the monitoring module is implemented on a cloud server (e.g. Par. [0136]: a cloud based server can be used).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 5, Tzvieli further discloses wherein the monitoring module is implemented on smart phone device (e.g. Par. [0136]: a smart phone can be used).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 6, Tzvieli further discloses wherein the computerized modules are partly implemented on cloud server and partly on the smart phone, wherein the smart phone module provides sensor data of the smart phone and user profile, enabling integrated analysis of temple tip sensor data and smart phone sensor data and profile data (e.g. Par. [0136]: both the smart phone and cloud based server can be used).
Claim 6 is obvious over Tzvieli and Howell as indicated above. Regarding claim 7, Tzvieli fails to disclose a calibration module for checking signal quality parameters for alerting user of adjusting position of the temple tip for improving signal quality. Howell, in a similar field of endeavor, discloses eyewear with electrical components. Howell discloses adjusting the temple tip in order to facilitate better signal quality (e.g. Par. [0207]: the temple tip can be pressed in order to better determine temperature of the user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include adjusting the temple tip in order to facilitate better signal quality as taught by Howell in order to provide the predictable results of facilitating better signal quality. 
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 8, Tzvieli further discloses wherein the designated area of measurement is one of: behind ear , in front of the ear or inside the ear (e.g. Par. [0124]: PPG device contacts behind or in front of a user’s ear, “For example, contact PPG device 811a is located on the right temple tip, which brings it to contact with a region behind the user's ear (when the user wears the smartglasses). Contact PPG device 811b is located on the right temple of the frame 814, which puts it in contact with a region on the user's right temple (when wearing the smartglasses).”). However, Tzvieli fails to disclose wherein the Replaceable elastic temple tip is configured to be bent in toward and/or inward from the designated area of measurement, enabling to adjust in length, height and depth to provide both optimal measurements and optical usability of the eyewear frame.
Howell, in a similar field of endeavor, discloses eyewear with electrical components. Howell discloses wherein the Replaceable elastic temple tip is configured to be bent in toward and/or inward from the designated area of measurement, enabling to adjust in length, height and depth to provide both optimal measurements and optical usability of the eyewear frame (e.g. Par. [0207]: the temple tip can be pressed in order to better determine temperature of the user; Fig. 3A: sensor 306 would be behind the ear).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include the temple tip being configured to be bent inward as taught by Howell in order to provide the predictable results of facilitating better signal quality. 
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 9, Tzvieli fails to disclose wherein the replaceable elastic temple tip is configured to move backward of forward, enabling the user to adjust the temple tip position to achieve optimal measurement results by notifying the user if the temple tip needs to be adjusted. Howell, in a similar field of endeavor, discloses eyewear with electrical components. Howell discloses wherein the replaceable elastic temple tip is configured to move backward of forward, enabling the user to adjust the temple tip position to achieve optimal measurement results by notifying the user if the temple tip needs to be adjusted (e.g. Par. [0207]: the temple tip can be pressed in order to better determine temperature of the user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include the temple tip being configured to move backward or forward as taught by Howell in order to provide the predictable results of facilitating better signal quality by ensuring contact with the user’s skin. 
Claim 6 is obvious over Tzvieli and Howell as indicated above. Regarding claim 12, Tzvieli further discloses wherein the smart phone sensor data comprises at least one of: GEO location, speed of movement (e.g. Par. [0261]: a GPS receiver and accelerometer can be included in the system), number of steps taken, activity level, and user profile data including Historic medical and/or genetic data (e.g. Par. [0099]: user information such as medical records and genetic information can be an additional data source).
Claim 3 is obvious over Tzvieli and Howell as indicated above. Regarding claim 16, Tzvieli further discloses wherein the audio sensor or vibration data is analyzed for testing at least one of: breath , speech properties, breath pattern volume, air flow, changes in lungs volume (e.g. Par. [0242]: the smoothness of the exhale can be measured using a microphone).
Claim 3 is obvious over Tzvieli and Howell as indicated above. Regarding claim 17, Tzvieli further discloses wherein the humidity sensor data is analyzed for testing at least one of: sweating, conductivity Electrodermal activity, GSR (e.g. Par. [0219]: GSR is measured).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 18, Tzvieli further discloses wherein the monitoring application further using raw measurement data of an additional wearable device, wherein the wearable device include at least one : smart watch, in- ear device (e.g. Par. [0261]: the device can be a smartwatch).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 19, Tzvieli further discloses a second Replaceable elastic or semi elastic temple tip , design to be connected to the second end frame of existing eye glasses, said temple tip including at least one optic sensor, CPU, memory, energy source and communication module (e.g. Par. [0126]: can have multiple sensors on the second temple tip).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 20, Tzvieli fails to disclose an energy management module of the two energy sources, based on usage of the sensors at each temple tip. Howell, in a similar field of endeavor, discloses eyewear with electrical components. Howell discloses an electrical component for power management based on demand (e.g. Par. [0032]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include power management as taught by Howell in order to provide the predictable results of only using the required energy.
Claims 10, 11, 13-15, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli at el. (US Patent Application Publication 2020/0085311 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Tzvieli, and further in view of Howell et al. (US Patent Application Publication 2020/0218094 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Howell, as applied to claim 1 above, and further in view of Abreu (US Patent Application Publication 2015/0202417 – APPLICANT CITED ON 08/09/2022 IDS).
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 10, Tzvieli fails to disclose wherein the Replaceable elastic temple further includes a reservoir which includes a medical substance, connected to a medical patch which is configured to penetrate the medical substance to the users skin. 
Abreu is directed towards devices and methods for transdermal drug delivery. Abreu discloses wherein the Replaceable elastic temple further includes a reservoir which includes a medical substance (e.g. Par. [0264]: system comprises a drug reservoir with volume for storage of a drug), connected to a medical patch which is configured to penetrate the medical substance to the users skin (e.g. Par. [0265]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include a reservoir which includes a medical substance, connected to a medical patch which is configured to penetrate the medical substance to the users skin as taught by Abreu in order to provide the predictable results of providing drug delivery to the desired area.
Claim 10 is obvious over Tzvieli, Howell, and Abreu as indicated above. Regarding claim 11, Tzvieli fails to disclose wherein the computer modules include dosing module for regulating the penetration of the medical substance based on detected health condition and predefined dosing rules based on users/patients medical profile and/or doctors prescription.
Abreu is directed towards devices and methods for transdermal drug delivery. Abreu discloses wherein the computer modules include dosing module for regulating the penetration of the medical substance based on detected health condition and predefined dosing rules based on users/patients medical profile and/or doctors prescription (e.g. Par. [0281]: dose authorization process is done by a legally authorized practitioner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell and Abreu to include the dosing module for regulating the penetration of the medical substance based on detected health condition and predefined dosing rules based on users/patients medical profile and/or doctors prescription as taught by Abreu in order to provide the predictable results of administering the correct dosage of the drug required.
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 13, Tzvieli fails to disclose wherein the patch is attached to the eye glasses frame at the distal end of the temple tip configured to be attached to skin behind the user's ear. 
Abreu is directed towards devices and methods for transdermal drug delivery. Abreu discloses wherein the patch is attached to the eye glasses frame at the distal end of the temple tip configured to be attached to skin behind the user's ear (e.g. Fig. 98: drug container 1322 at the distal end of the temple tip 1318 and is positioned behind the user’s ear to provide transdermal drug delivery; Par. [0302]: explaining Fig. 98).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include the patch is attached to the eye glasses frame at the distal end of the temple tip configured to be attached to skin behind the user's ear as taught by Abreu in order to provide the predictable results of providing transdermal drug delivery to the posterior auricular vein (e.g. Par. [0302]).
Claim 13 is obvious over Tzvieli, Howell, and Abreu as indicated above. Regarding claim 14, Tzvieli fails to disclose wherein the patch and the reservoir are connected by a pipe using an actuator valve. Abreu is directed towards devices and methods for transdermal drug delivery. Abreu discloses wherein the patch and the reservoir are connected by a pipe using an actuator valve (e.g. Par. [0264]: the reservoir includes a fluid passage that connects the device to a transdermal drug delivery module, “Driver cap 1068 further includes a fluid passage 1076 that connects fluid pump 1066 to, for example, a transdermal drug delivery module.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell and Abreu to include the patch and the reservoir being connected by a pipe using an actuator valve as taught by Abreu in order to provide the predictable results of providing the drugs to the transdermal drug delivery system. 
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 15, Tzvieli fails to disclose wherein the patch is not part of the eye glasses frame having wireless communication module, configured to be attached to different parts of the body. (and configured to submit a substance dosage calculated by the system to be suitable for the treatment of the user in real time)
Abreu is directed towards devices and methods for transdermal drug delivery. Abreu discloses wherein the patch is not part of the eye glasses frame having wireless communication module, configured to be attached to different parts of the body and configured to submit a substance dosage calculated by the system to be suitable for the treatment of the user in real time (e.g. Fig. 98: drug device 1322 is separate from the glasses; Par. [0281]: dose is calculated and authorized before being given to the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include the patch being separate from the glasses and determining a substance dosage as taught by Abreu in order to provide the predictable results of applying the correct dose of the required drug at a chosen delivery site. 
Claim 10 is obvious over Tzvieli, Howell, and Abreu as indicated above. Regarding claim 22, Tzvieli further discloses where in the Al learning algorithm include a deep learning algorithm configured to for detection and prediction of CVD conditions, wherein the deep learning is based on user profile inputs, user feedback received in real time which are compared with measured health data from the system sensors (e.g. Par. [0175]: deep learning can be used to determine TIA (transient ischemic attack), which is considered to be a cardiovascular condition; Pars. [0179]-[0180]: measuring real time delays in order to determine medical events).
Claim 10 is obvious over Tzvieli, Howell, and Abreu as indicated above. Regarding claim 23, Tzvieli fails to disclose an actuator for controlling the dosing of the medical substance. Abreu is directed towards devices and methods for transdermal drug delivery. Abreu discloses an actuator for controlling the dosing of the medical substance (e.g. Par. [0267]: drugs are released based on control device; Par. [0264]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell and Abreu to include an actuator for controlling the dosing of the medical substance as taught by Abreu in order to provide the predictable results of controlling how much drug is delivered to the user.
Claim 10 is obvious over Tzvieli, Howell, and Abreu as indicated above. Regarding claim 24, Tzvieli fails to disclose an elastic band connecting the two temple tips enabling to keep the temple tip close to the skin. Abreu is directed towards devices and methods for transdermal drug delivery. Abreu discloses an elastic band connecting the device to keep the temple tip close to the skin (e.g. Fig. 37: stretchable strap 416 connects both ends of the device in order to maintain drug delivery contact; Par. [0214]: explaining Fig. 37). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell and Abreu to include an elastic band as taught by Abreu in order to provide the predictable results of maintaining contact during drug delivery.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli at el. (US Patent Application Publication 2020/0085311 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Tzvieli, and further in view of Howell et al. (US Patent Application Publication 2020/0218094 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Howell, as applied to claim 18 above, and further in view of Hipsky et al. (Hipsky, D, et al. Analyzing fluctuations in heart rate, respiration, and perspiration as physiological indicators of deception. University of Washington. April 10, 2014), hereinafter Hipsky. 
Claim 18 is obvious over Tzvieli and Howell as indicated above. Regarding claim 21, Tzvieli fails to disclose wherein the monitoring module includes analysis of sweat, body temperature. GRP and heart rate for applying polygraph based algorithm. Hipsky is directed towards analyzing fluctuations in heart rate, respiration, and perspiration. Hipsky discloses analyzing sweat, heart rate, respiratory rate, and galvanic skin response in order to determine deception (e.g. Abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include the analysis of sweat, heart rate, respiratory rate, and galvanic skin response as taught by Hipsky in order to provide the predictable results of determining deception.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tzvieli at el. (US Patent Application Publication 2020/0085311 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Tzvieli, and further in view of Howell et al. (US Patent Application Publication 2020/0218094 – APPLICANT CITED ON 12/02/2020 IDS), hereinafter Howell, as applied to claim 1 above, and further in view of Annoni et al. (US Patent Application Publication 2019/0167176), hereinafter Annoni.
Claim 1 is obvious over Tzvieli and Howell as indicated above. Regarding claim 25, Tzvieli further discloses Receiving blood measured parameter, checking if blood measured parameters exceeds predefined values, sending an alert to the user (e.g. Par. [0124]: PPG is considered to be a blood measured parameter; Par. [0145]: blood pressure can be calculated; e.g. Par. [0228]: user is notified if the threshold is reached). However, Tzvieli does not disclose using a patch to receive these measurements. Annoni discloses the monitoring of respiratory distress. Annoni discloses using a patch to measure ECG and blood pressure (e.g. Par. 0178]: a patch is used to monitor ECG and blood pressure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzvieli in view of Howell to include a patch as taught by Annoni in order to provide the predictable results of monitoring the physical state of a user.
Claim 25 is obvious over Tzvieli, Howell, and Annoni as indicated above. Regarding claim 26, Tzvieli further discloses applying an Al model using sensor data of blood measured parameters with at least one of BCG, PPG, ECG and PTT to identify patient cardiologic activity, cardiovascular disorder, based client profile and sensor data from the mobile application (e.g. Par. [0135]: PPG is used to identify TIA, which is considered to be cardiologic activity).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792